Case 4:19-cv-00723-RWS Document 25 Filed 03/06/20 Page 1 of 3 PageID #: 222



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

   JUSTIN TRUDEAU,                      §
        Plaintiff,                      §
                                        §
   v.                                   §      Civil Action No. 4:19-cv-00723
                                        §
   UNIVERSITY OF NORTH TEXAS,           §
   by and through its Board of Regents, §
   EVE BELL, in her Individual and      §
   Official Capacities; CHRISTINA       §
   BRODIE, in her Individual and        §
   Official Capacities; and BRIAN       §
   RICHARDSON, in his Official          §
   Capacity,                            §
          Defendants.                   §
______________________________________________________________________________

         DEFENDANTS’ NOTICE OF ADDITIONAL DISCLOSURES
______________________________________________________________________________

      Pursuant to the Court’s Discovery Order, and Local Rule CV-26(c), Defendants,

University of North Texas (“UNT”), Eva Bell in her individual and official capacities,

Christina Brodie, in her individual and official capacities, and Brian Richardson, in

his official capacity (collectively “Defendants”), file this Notice of Disclosure

confirming that on February 28, 2020 the service of Defendants’ Additional

Disclosures was made.

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        JEFFREY C. MATEER
                                        First Assistant Attorney General
Case 4:19-cv-00723-RWS Document 25 Filed 03/06/20 Page 2 of 3 PageID #: 223



                                   DARREN L. MCCARTY
                                   Deputy Attorney General for Civil Litigation

                                   THOMAS A. ALBRIGHT
                                   Chief, General Litigation Division

                                   /s/ Matthew Bohuslav
                                   MATTHEW BOHUSLAV
                                   Texas Bar No. 24069395
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Phone: 512-463-2120
                                   Fax: 512-320-0667
                                   matthew.bohuslav@oag.texas.gov
                                   Attorneys for Defendant UNT, Eve Bell,
                                   and Brian Richardson


                                   /s/ Rola Daaboul
                                   ROLA DAABOUL
                                   Texas Bar No. 24068473
                                   Assistant Attorney General
                                   General Litigation Division
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Phone: (512) 936-1322
                                   Fax: (512) 320-0667
                                   rola.daaboul@oag.texas.gov
                                   Attorneys for Defendant Christina
                                   Brodie




                                     2
Case 4:19-cv-00723-RWS Document 25 Filed 03/06/20 Page 3 of 3 PageID #: 224



                          CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of March 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which
automatically provided notice to all counsel of record.

                                        /s/ Matthew Bohuslav
                                        MATTHEW BOHUSLAV
                                        Assistant Attorney General




                                         3
